                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                        AT CHATTANOOGA

  UNITED STATES OF AMERICA,

  v.                                                           Docket No. 1:18-CR-11
                                                               JUDGE MATTICE
  JERRY WAYNE WILKERSON,                                       MAGISTRATE JUDGE STEGER
  MICHAEL CHATFIELD,
  KASEY NICHOLSON,
  BILLY HINDMON, and
  JAYSON MONTGOMERY
         Defendants.


       MEMORANDUM IN SUPPORT OF DEFENDANT MICHAEL CHATFIELD’S MOTION TO STRIKE
               SURPLUSAGE FROM THE SECOND SUPERSEDING INDICTMENT


            Comes now the Defendant, Michael Chatfield, by and through undersigned counsel, and

  submits this memorandum in support of the simultaneously-filed motion to strike surplusage

  from the second superseding indictment, pursuant to Fed. R. Crim. P. 7(d).

       I.      Immaterial and irrelevant allegations are surplusage subject to removal by the

               Court.

       Federal Rule of Criminal Procedure 7(c)(1) requires an indictment “to be a plain, concise, and

  definite written statement of the essential facts constituting the offense charged.” Fed. R. Crim.

  P. 7(c)(1). Rule 7(d) of the Federal Rules of Criminal Procedure provides that “[u]pon the

  defendant’s motion, the court may strike surplusage from the indictment or information.” Fed.

  R. Crim. P. 7(d). The advisory committee states, “[t]his rule introduces a means of protecting the

  defendant against immaterial or irrelevant allegations in an indictment or information, which

  may, however, be prejudicial.” Id. Advisory Committee Notes.
                                             Page 1 of 9
     MEMORANDUM IN SUPPORT OF DEFENDANT MICHAEL CHATFIELD’S MOTION OT STRIKE
                  SURPLSAGE FROM THE SECOND SUPERSEDING INDICTMENT
Case 1:18-cr-00011-HSM-CHS Document 103 Filed 05/28/19 Page 1 of 9 PageID #: 458
     The Court has discretion to strike surplusage when the offending language is irrelevant and

  prejudicial. United States v. Moss, 9 F.3d 543, 550 (6th Cir. 1993). Language in an indictment is

  irrelevant when it is “unnecessary to prove an offense.” United States v. Huddleston, 2017 U.S.

  Dist. LEXIS 122415, at *18 (E.D. Tenn. Aug 3, 2017) (quoting United States v. Miller, 471 U.S. 130,

  136-137 (1985)). An indictment’s language is prejudicial if it serves only to “[1] inflame the jury,

  [2] confuse the issues, [3] and blur the elements necessary for conviction.” United States v.

  Huddleston, 2017 U.S. Dist. LEXIS 122415, at *18 (E.D. Tenn. Aug 3, 2017) (quoting United States

  v. Buck, 2011 U.S. Dist. LEXIS 12958, at *4 (E.D. Mich. Feb. 9, 2011)).

     II.     The description of compounding pharmacies in Paragraph 7 of the Second

             Superseding Indictment is irrelevant, confusing, and misleading.

     The Government defines compounding pharmacies by inaccurately implying that

  compounding pharmacies do not have proper oversight and regulation and by giving irrelevant

  examples of uses of compounding pharmacies to unfairly imply that the compounding products

  offered in this case were not a legitimate compounding practice. In the accompanying motion,

  Mr. Chatfield moves to strike a portion of paragraph 7 in the following manner:

                         “Compounding” is a practice in which a licensed pharmacist, a licensed
                         physician, or, in the case of an outsourcing facility, a person under the
                         supervision of a licensed pharmacist , combines, mixes, or alters
                         ingredients of a drug or multiple drugs to create a drug tailored to the
                         needs of an individual patient. “Compounding pharmacies” are businesses
                         that specialize in creating compounded medications. The FDA does not
                         verify the safety, potency, effectiveness, or manufacturing quality of
                         compounded drugs. Compounded drugs may be prescribed when an FDA
                         approved drug does not meet the health needs of a particular patient. For
                         example, a patient is allergic to a specific ingredient in an FDA-approved
                         medication, such as a dye or a preservative, a compounded drug can be
                         prepared excluding the substance that triggers the allergic reaction.
                         Compounded drugs may also be prescribed when a patient cannot
                                     Page 2 of 9
     MEMORANDUM IN SUPPORT OF DEFENDANT MICHAEL CHATFIELD’S MOTION OT STRIKE
                 SURPLSAGE FROM THE SECOND SUPERSEDING INDICTMENT
Case 1:18-cr-00011-HSM-CHS Document 103 Filed 05/28/19 Page 2 of 9 PageID #: 459
                               consume a medication by traditional means, such as an elderly patient or
                               child who cannot swallow an FDA-approved pill and needs the drug in a
                               liquid form that is not otherwise available.

            A. Compounding pharmacies are regulated by the Food and Drug Administration and

                subject to state regulation. The current statement is misleading, irrelevant, and

                prejudicial.

            Paragraph 7 of the indictment states, in part, “The FDA does not verify the safety,

  potency, effectiveness, or manufacturing quality of compounded drugs.” (Second Superseding

  Indictment, ¶7). While this statement is not inaccurate, it is misleading without context. The

  statement as it stands implies that compounding pharmacies lack proper regulation and

  oversight. In reality, the Food and Drug Administration regulates compounding pharmacies

  pursuant to Sections 503A and 503B of the Federal Food, Drug, and Cosmetic Act. The FDA still

  regulates the integrity of the drugs and active pharmaceutical ingredients from which they are

  made.

            State boards of pharmacy are primarily responsible for state-licensed compounding

  pharmacies, although the FDA still has the ability to conduct inspections of those facilities.1 The

  pharmacies at issue in this indictment are subject to state regulation, inspection, and oversight.

  See La. R.S. Title 37 Chapter 14 § 1224; See also Florida Administrative Register 64B16-27.700 (in

  addition to state requirements, Florida requires compliance with 21 U.S.C. §353b).

            First, the isolated statement that compounding products are not FDA-approved is

  irrelevant and does not need to be proven as an element of conspiracy, health care fraud, wire




  1
      https://www.fda.gov/drugs/human-drug-compounding/compounding-and-fda-questions-and-answers
                                     Page 3 of 9
     MEMORANDUM IN SUPPORT OF DEFENDANT MICHAEL CHATFIELD’S MOTION OT STRIKE
                 SURPLSAGE FROM THE SECOND SUPERSEDING INDICTMENT
Case 1:18-cr-00011-HSM-CHS Document 103 Filed 05/28/19 Page 3 of 9 PageID #: 460
  fraud, mail fraud, illegal remuneration, money laundering, or aggravated identity theft.

         Second, this misleading description is prejudicial. By claiming that the products that Mr.

  Chatfield and his co-defendants are alleged to have marketed are not FDA-approved, it unfairly

  implies that the compounding products are not legitimate. This has the potential to inflame the

  jury. It will also confuse the issues because the jury may incorrectly believe that there is

  something wrong with marketing compounding products that are not FDA-approved and tested.

  For the same reason, the elements necessary for conviction will be blurred.

         Because the statement regarding the FDA’s lack of involvement in verifying the safety,

  potency, and effectiveness of medication is not relevant and is likely to unfairly prejudice the

  jury, it should be struck.

         B. Compounded drugs are used for a variety of purposes in addition to the ones listed in

             the indictment. The narrow list of examples is irrelevant, prejudicial, and misleading,

             and should be struck.

         Compounding pharmacies create medications for a variety of purposes, including the

  purposes listed in the indictment, but there are numerous other purposes. For example,

  compounding pharmacies have compounded medications to fulfill drug shortages. Compounding

  pharmacies may simply add flavor to liquid medication for children. Relevant to this case, they

  can create pain management creams that do not include opioids or other scheduled drugs as an

  alternative to prescription opioids.

         By including a narrow list that excludes the practices employed by the compounding

  pharmacies in this case, the indictment unfairly implies that the use of compounding medications

  for pain management and skin treatment medications is inappropriate. First, the fact that
                                     Page 4 of 9
     MEMORANDUM IN SUPPORT OF DEFENDANT MICHAEL CHATFIELD’S MOTION OT STRIKE
                 SURPLSAGE FROM THE SECOND SUPERSEDING INDICTMENT
Case 1:18-cr-00011-HSM-CHS Document 103 Filed 05/28/19 Page 4 of 9 PageID #: 461
  compounding drugs may be used when a patient has an allergy or when a child or elderly person

  cannot ingest medication in its traditional form has no relevance to this case and is not a required

  element that the Government would prove at trial. Second, the implication is unfairly prejudicial

  because it may inflame the jury if they incorrectly believe that the examples in the indictment

  are the only justified uses of compounded medications. Likewise, this description would be

  confusing to the juries because the examples are unlikely to be referred to during the proof in

  this case. It would also blur the issues necessary for conviction if the jury incorrectly believes that

  the compounded creams at issue in this case are not a legitimate reason to use a compounding

  pharmacy. Because these examples are irrelevant and prejudicial, they should be struck.

      III.    The use of scare quotes around words in paragraphs 2, 4, 8, and 11 are confusing

              and inappropriately placed.

      Paragraph 4 of the second superseding indictment states, in part, “Sometimes, the customers

  would be given a ‘commission’ on creams/medications that the customers themselves ordered.”

  [Doc. 65, Second Superseding Indictment, ¶4]. Paragraph 8 of the indictment states, in part, “The

  customers were also encouraged to order ‘wellness’ pills or other types of medications that were

  not creams.” [Id., ¶8]. Paragraphs 2 and 11 state that customers were compensated for

  “participating in an ‘evaluation,’ trial’ or study[.]’”

      Using quotation marks to offset a word to be followed by a definition is standard, and the

  punctuation is employed for that purpose in other parts of this indictment. See [Id., ¶¶ 5-7].

  However, when quotation marks are used to designate a term as ironic, they are called “scare

  quotes.” The Chicago Manual of Style, Sec. 7.55, 16th Ed. (2010). Scare quotes are also known as

  sneer quotes. Edwards v. Schwartz, 2019 U.S. Dist. LEXIS 45553 at *158 (W.D. Va. March 19, 2019)
                                     Page 5 of 9
     MEMORANDUM IN SUPPORT OF DEFENDANT MICHAEL CHATFIELD’S MOTION OT STRIKE
                 SURPLSAGE FROM THE SECOND SUPERSEDING INDICTMENT
Case 1:18-cr-00011-HSM-CHS Document 103 Filed 05/28/19 Page 5 of 9 PageID #: 462
  (referring to the practice as a “peculiar use of quotation marks”). Scare quotes “imply, ‘This is not

  my term’ or ‘This is not how the term is usually applied.’” The Chicago Manual of Style, Sec. 7.55,

  16th Ed. (2010). The style manual “discourages that practice unless it is essential to the author’s

  argument and not confusing to readers.” Id. See also IBM v. ACS Human Servs., LLC, 999 N.E.2d

  880, fn. 5 (Ind. Ct. App. 2013) (citing Bryan A. Garner, Legal Writing in Plain English: A Text With

  Exercises 157 (2001), to note“[t]he term, scare quotes, convey the idea that what is labeled in

  quotes is ‘so-called-but-not-really.’”); see also Duquesne Light Holdings, Inc. v. Comm’r, 861 F.3d

  396, fn. 1 (3d Cir. 2017) (noting that scare quotes are used as a rhetorical device); see also Luna

  v. Commonwealth, 460 S.W.3d 851, 885 (Ky. 2015) (stating that scare quotes were used by the

  prosecution as an attempt diminish aspects of unfavorable testimony); see also Plumbers’ Local

  Union No. 690 Health Plan v. Sanofi, S.A., 2016 U.S. Dist. LEXIS 62673, at fn. 8 (D.N.J. May 11,

  2016) (noting that a word was placed in scare quotes “presumably to cast doubt upon it.”); see

  also George v. Kraft Foods Global, Inc., 641 F.3d 786, fn. 11 (7th Cir. 2011) (noting the dissenting

  opinion’s use of scare quotes around the word “expert” is used to imply that the expert’s opinion

  is a sham).

     Courts have recognized that the use of scare quotes can be confusing and give rise to

  incorrect assumptions. See Counts v. General Motors, LLC, 2017 U.S. Dist. LEXIS 60031 at *9 (E.D.

  Mich. Apr. 20, 2017) (clarifying that the court’s use of scare quotes in a prior order was not meant

  to signify an implication as the defendant believed but to signify a term of art); see also Guthrie

  v. Ditech Fin., 2017 U.S. Dist. LEXIS 218450 at *6-7 (W.D. Tex. Apr. 20, 2017) (noting that the

  plaintiffs’ use of scare quotes around terms denoting a conclusion that the plaintiffs disagreed

  with made the allegations difficult to ascertain); See also Apple Inc. v. Samsung Elecs. Co., 2012
                                     Page 6 of 9
     MEMORANDUM IN SUPPORT OF DEFENDANT MICHAEL CHATFIELD’S MOTION OT STRIKE
                 SURPLSAGE FROM THE SECOND SUPERSEDING INDICTMENT
Case 1:18-cr-00011-HSM-CHS Document 103 Filed 05/28/19 Page 6 of 9 PageID #: 463
  US. Dist. LEXIS 115366 at *15 (N.D. Cal. Aug. 15, 2012) (noting that use of scare quotes in quoted

  testimony was “objectionable”); Super Pawn Jewelry & Loan, LLC, v. Am. Envtl. Energy, Inc., 2013

  U.S. Dist. LEXIS 45112 at *11 (N.D. Ill. March 29, 2013) (referring to the use of scare quotes in a

  civil complaint as “odd”).

     In this case, the term “commission” is not inaccurate and does not need to be distinguished

  by scare quotes. The allegation in paragraph 4 is that customers received a commission for

  creams they ordered. The indictment can simply read, “Sometimes, the customers would be

  given a commission on creams/medications that the customers themselves ordered.” This is

  plain, concise, and definite. See Fed. R. Crim. P. (7)(1). It provides adequate notice. If there is

  some nefarious meaning to commission other than its ordinary one, then the Government should

  specifically plead that in the indictment.

     Likewise, in paragraph 8, the allegation is that customers ordered wellness pills and other

  medications in addition to the topical creams. The indictment can simply read, “The customers

  were also encouraged to order wellness pills or other types of medications that were not

  creams.” The word “wellness” does not need to be offset. The compounding pharmacies referred

  to the product as wellness pills, and the product were designed to improve overall health. If the

  Government believes that the pills were for a purpose other than “wellness,” then it should be

  specifically pleaded in the indictment.

     Finally, the scare quotes used in paragraph 2 and 11 indicate that participants did not

  participate in a legitimate evaluation, trial, or study. If that is indeed the allegation, the

  Government should specify that. The scare quotes should be removed.



                                     Page 7 of 9
     MEMORANDUM IN SUPPORT OF DEFENDANT MICHAEL CHATFIELD’S MOTION OT STRIKE
                 SURPLSAGE FROM THE SECOND SUPERSEDING INDICTMENT
Case 1:18-cr-00011-HSM-CHS Document 103 Filed 05/28/19 Page 7 of 9 PageID #: 464
     The high probability of misunderstanding the tongue-in-cheek use of scare quotes in this

  indictment flies in the face of the “plain, concise, and definite” language requirement of Rule 7(c)

  of the Federal Rules of Criminal Procedure. This rule codifies the requirements contained in Mr.

  Chatfield’s Fifth Amendment right to notice. See Hamling v. United States, 418 U.S. 87, 117 (174)

  (holding that an indictment must state the elements of an offense “fully, directly, and expressly”);

  See also United States v. Landham, 251 F.3d 10722, 1079 (6th Cir. 2001). Scare quotes are a

  rhetorical device that relies upon the author making implications and the reader drawing

  inferences, which is the opposite of express language. Scare quotes are sarcastic and use double

  meaning, which is the opposite of definite language. The scare quotes should be struck in order

  to comply with constitutional notice requirements and the requirements of Rule 7(c).

  Conclusion

         Federal Rule of Criminal Procedure 7(d) and the Fifth Amendment require the Court to

  strike surplusage which has shown to be irrelevant and prejudicial. Mr. Chatfield respectfully

  requests this Court find his motion well-taken and strike the irrelevant and prejudicial

  information contained in paragraph 7 of the indictment relating to compounding pharmacies and

  to strike the problematic scare quotes from paragraph 2, 4, 8, and 11 of the indictment.




                                     Page 8 of 9
     MEMORANDUM IN SUPPORT OF DEFENDANT MICHAEL CHATFIELD’S MOTION OT STRIKE
                 SURPLSAGE FROM THE SECOND SUPERSEDING INDICTMENT
Case 1:18-cr-00011-HSM-CHS Document 103 Filed 05/28/19 Page 8 of 9 PageID #: 465
         Respectfully submitted this 28th day of May, 2019.

                                                        s/ David M. Eldridge
                                                        DAVID M. ELDRIDGE (BPR # 012408)
                                                        ZACHARY R. WALDEN (BPR #035376)
                                                        ELDRIDGE & BLAKNEY, P.C.
                                                        The Cherokee Building
                                                        400 West Church Avenue, Suite 101
                                                        Knoxville, Tennessee 37902
                                                        (865) 544-2010

                                                        Attorneys for Michael Chatfield




                                       CERTIFICATE OF SERVICE

            I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
  this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
  on the electronic filing receipt. Parties may access this filing through the Court’s electronic filing
  system.

         This 28th day of May, 2019.




                                                        s/ David M. Eldridge
                                                        DAVID M. ELDRIDGE




                                     Page 9 of 9
     MEMORANDUM IN SUPPORT OF DEFENDANT MICHAEL CHATFIELD’S MOTION OT STRIKE
                 SURPLSAGE FROM THE SECOND SUPERSEDING INDICTMENT
Case 1:18-cr-00011-HSM-CHS Document 103 Filed 05/28/19 Page 9 of 9 PageID #: 466
